Sweeney, J.,
concurring. I am in total agreement with the finding that the approval of the charter amendment by the voters of Lakewood effectively “cured” any violation of the city of Lakewood’s open-meetings requirement. However, in addition to the points discussed in the majority opinion, I am of the opinion that the instant action should fail for the reason that an election should not be invalidated except in an election contest proceeding. See State, ex rel. Daoust, v. Smith (1977), 52 Ohio St. 2d 199, 6 O.O. 3d 457, 371 N.E. 2d 536. Since an election result reflects the express will of the electorate, be it an issue or a candidate, that express will should not be overturned absent a violation of the election laws, the remedy of which is found in R.C. 3515.08 et seq.